DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Species 1, drawn to Claims 1-7, 9-10, and 18 in the reply filed on 2/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8, 11-17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "611" , “612”, and "605" have all been used to designate a “driver” in Fig. 9 (as described throughout pgs. 6-7 of the Specification as filed), ” and “44” have both been used to designate a “plastic ring” in Figs. 1-2 and 4 (as described on pg. 7, line 25, pg. 10, lines 1-3 of the Specification as filed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “612” has been used to designate both a “control switch” and a “driver” (as described on pg. 7, lines 10-14 of the Specification as filed), reference character “604” has been used to designate both a “glass bade” and “electrodes” in Fig. 9 (as described on pg. 7, lines 1-5 of the Specification as filed), reference character “905” has been used to designate both a “color label” and a “replaceable bar” in Fig. 12A (as described on pg. 8, lines 6-10 of the Specification as filed), reference character “45” has been used to designate both a “plastic ring” in Figs. 1-2 and a “lateral electrode” in Figs. 3-4 (as described on pg. 10, lines 1-2, 14 of the Specification as ” has been used to designate both a “rotation switch” in Figs. 4 and 7-8 and a “tube” in Fig. 3 (as described on pg. 7, line 15, and pg. 10, lines 12-13, 23-25 of the Specification as filed).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “51” in Figs. 2-4, 8; “41” in Figs. 2, 4-5; and “610” and “603” in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the 

The drawings are objected to because in Fig. 13A lead lines partially cover the number “9” in the reference characters “921” and “923”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 1-2 and 10 are objected to because of the following informalities:  
Claim 1 recites the limitation “the external power source” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim. Since it is readily apparent that this is referring back to the previously defined “external power”, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the external power 
Regarding claim 2, the word “seting” in line 3 of the claim is misspelled. The Examiner respectfully suggests amending it to be --setting-- to correct the typographical error.
Regarding claim 10, the word “proventing” in line 2 of the claim is misspelled. The Examiner respectfully suggests amending it to be --preventing .

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pyshos (US 2020/0263838).
Regarding claim 1, Pyshos discloses a light bulb apparatus (LED module 400; see Figs. 4A-4C; par. [0019]), comprising a bulb shell (bulb 405 which comprises a head 406 and a neck 407; see Figs. 4A-4C; par. [0019]); a light source enclosed by the bulb shell for emitting light through the bulb shell (one or more LEDs are provided inside the bulb shell 405 within neck 407; see Figs. 4A-4C; par. [0019]); a driver for converting an external power to a driving current supplied to the light source (a driver which supplies driving current to the LEDs is provided in the body 410; see Figs. 4A-4B; para. [0019]-[0020]); a head housing with an Edison cap, wherein the head housing is coupled to the bulb shell (body 410 defines a head housing which is coupled to the neck 407 of the bulb shell 405 and comprises a base 415 which can be plugged into an existing Edison base socket 630; see Figs. 4A-4B, 6-7; para. [0019], [0021], [0028]), wherein the driver is enclosed by the head housing (the driver is provided inside the head housing 410; see Figs. 4A-4B; par. [0019]), wherein the Edison cap is plugged to an Edison socket for receiving the external power (the Edison cap 415 is plugged into an existing Edison base socket 630 when the LED module 400 is being retrofit into an existing luminaire 600; see Figs. 4A-4B, 6-7; para. [0019], [0021], [0028]); and a bottom 

Regarding claim 4, Pyshos discloses wherein the driver has a driver plate and a control switch, wherein the bottom switch is connected to the control switch for changing the setting of the driver (the driver is a conventional driver mounted to a board or other component within the head housing 410 and includes a control switch coupled to the bottom switch 420 to enable a user to selectively adjust parameters of the LED module; see Figs. 4A-4C; para. [0019]-[0020], [0024]).

Regarding claim 5, Pyshos discloses wherein the control switch is a rotation switch with a rotation unit rotated by the bottom switch (par. [0024] states that the bottom switch 420 can be a rotary switch which would require the control switch on the driver to have a corresponding rotation unit to enable rotation of the switch 420 to adjust parameters of the LED module 400).

Regarding claim 18, Pyshos discloses wherein the bottom switch is a rotation switch to be operated continuously for determining the setting to adjust a light intensity of the light source (par. [0024] states that the bottom switch 420 can be a rotary switch to adjust the light intensity and other parameters of the LED module 400).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pyshos (US 2020/0263838) in view of Chien (US 2012/0127692).  The teachings of Pyshos have been discussed above.
Pyshos teaches the bottom switch 420 can be a rotary switch (see par. [0024]).
However, the teachings of Pyshos fail to disclose or fairly suggest the bottom switch has a groove for a tool to insert into the groove to rotate the bottom switch to change the setting.
Chien teaches a light bulb apparatus (conventional light socket 1; see Fig. 1; col. 2, lines 1-24), comprising a bulb shell (light bulb 13; see Fig. 1; col. 2, lines 1-9); a light source enclosed by the bulb shell for emitting a light through the bulb shell (a light source is housed within the bulb shell 13 for emitting light through the bulb shell; see Fig. 1; col. 2, lines 1-24); a driver for converting an external power to a driving current supplied to the light source (contact, switch, and termination assembly 2 comprises driver circuitry for powering the light source; see Fig. 1; col. 2, lines 1-24); and a switch is disposed on the bulb for changing a setting of the driver (switch contact 19; see Fig. 1; col. 2, lines 9-19), wherein the switch has a groove for a tool to insert into the groove to rotate the switch to change the setting (switch handle 20 is inserted into an opening 
Therefore, in view of Chien, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light bulb of Pyshos by providing the bottom switch with a groove for a tool to be inserted into the groove to rotate the bottom switch to change the setting. One would have been motivated to modify the known light bulb of Pyshos by providing the bottom switch with a groove for a tool to be inserted into the groove to rotate the bottom switch to change the setting, as taught by Chien, in order to provide an alternate mechanism for actuating the switch which can be removed when needed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pyshos (US 2020/0263838) in view of Cairns et al. (US 2019/0086037, hereinafter “Cairns”).  The teachings of Pyshos have been discussed above.
However, the teachings of Pyshos fail to disclose or fairly suggest the light source comprises an LED filament fixed by a glass base, wherein the glass base is fixed to the bulb shell forming a closing container for containing the LED filament, wherein two electrodes pass through the glass base for electrically connecting the LED filament and the driver.
Cairns teaches a light bulb apparatus (LED filament light bulb 10; see Fig. 1; par. [0016]), comprising a bulb shell (dome or cover 20; see Figs. 1, 4, 6-7, 8-9; para. [0016]-[0017]); a light source enclosed by the bulb shell for emitting a light through the bulb shell (LED filaments 18 are provided inside the bulb shell 20; see Figs. 1-5, 7, 8-9; 
Therefore, in view of Cairns, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light bulb of Pyshos by providing the light source as an LED filament fixed by a glass base, wherein the glass base is fixed to the bulb shell forming a closing container for containing the LED filament, wherein two electrodes pass through the glass base for electrically .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pyshos (US 2020/0263838).  The teachings of Pyshos have been discussed above.
Regarding claim 9, Pyshos teaches wherein the bottom switch is surrounded by a ring on the Edison cap (a sidewall 418 made of a compressible material such as rubber is provided surrounding the bottom switch 420 and the bottom 417 of the Edison base 415 to provide a seal between the LED module 400 and the luminaire trim our housing in which it is inserted; see Figs. 4A-4B; par. [0021]).
However, the teachings of Pyshos fail to specifically disclose the ring is a plastic ring.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the light bulb of Pyshos by forming the ring of plastic, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, modifying the known light bulb of Pyshos by 

Regarding claim 10, Pyshos as modified teaches wherein the plastic ring elastically engages the bottom switch for preventing water to enter the head housing (the ring 418 is provided surrounding the bottom switch 420 and the bottom 417 of the Edison base 415 to provide a seal between the LED module 400 and the luminaire trim our housing in which it is inserted; see Figs. 4A-4B; par. [0021]).

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The light bulb of claim 5, wherein the rotation switch has a top opening facing to the bottom switch” (emphasis added).
Although light bulbs are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the 

Regarding claim 7, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The light bulb of claim 4, wherein the driver plate has a tube for the bottom switch to plug in to carry the control switch” (emphasis added).
Although light bulbs are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attentions is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of light bulbs having manual switches for changing a setting of the driver.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875